Citation Nr: 1608627	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  02-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left leg and thigh varicose veins and/or phlebitis, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

2.  Entitlement to an evaluation in excess of 60 percent for postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

3.  Entitlement to an evaluation in excess of 10 percent for a thoracic spine disorder.  


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon III, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from June 2001, April and September 2004 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Board entered an order denying the claim for service connection for left leg and thigh varicose veins and/or phlebitis.  In May 2015, the Court of Appeals for Veterans' Claims (Court) entered a memorandum decision vacating the Board's decision and remanding the appeal for additional development.

In February 2013, the Board entered an order denying the claims for entitlement to an evaluation in excess of 60 percent for postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida) and an evaluation in excess of 10 percent for a thoracic spine disorder.  In February 2015, pursuant to a Joint Motion for Partial Remand, the Court vacated and remanded the increased ratings issues for further proceedings.  

The Board notes that the March 2014 Board decision in part remanded the issues of service connection for bilateral hip, cervical spine, bilateral knee, left foot, and left ankle, and entitlement to total disability rating based upon individual unemployability.  The record reflects that the AOJ has not yet adjudicated these claims, as such, the Board does not have jurisdiction over them.

In August 2013, the Appeals Management Center granted service connection for radiculopathy of the right and left lower extremities at a 10 percent rating for each extremity.  In June 2014, the Veteran filed a Notice of Disagreement as to the 10 percent ratings, requesting increased ratings.  These matters have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In evaluating this case, the Board has reviewed the Veteran's physical and electronic claims files to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Pertaining to the issue of entitlement to service connection for left leg and thigh varicose veins and/or phlebitis, the May 2015 Court remand instructed that February and March 1972 service treatment records of inpatient spinal surgery and a report of a 1975 VA examination concerning circulatory disturbances be obtained and associated with the claims file.  The Board notes that as these records were requested by the Veteran as pertaining to other issues not before the Board as well, and as such, the RO has submitted requests for these records already, most recently in March 2015.  The Board further notes an April 2015 reply from the VA James J. Peters Medical Center indicating the need for additional time to complete the processing of the RO's request for the 1975 records.  In compliance with the Court's remand, the Board finds a remand required to continue the search for the named records.

In regard to the increased ratings claims for postoperative lumbar intervertebral disc syndrome and thoracic spine disorder, in April 2015, the Veteran was sent a letter informing him in part of his right to submit new evidence and to request Agency of Original Jurisdiction (AOJ) review of new evidence.  In May 2015, the Veteran submitted a statement indicating his wish to have the AOJ review additional evidence which he submitted.  It does not appear that the Veteran indeed submitted new evidence pertaining to the increased ratings claims; nevertheless, additional, relevant evidence has been added to the claims file by the RO since the last adjudication of the claims.  Specifically, treatment records from the Southern Arizona VA Health Care System through December 2014 reflect that the Veteran consented to long-term opioid therapy for pain in June 2014, and was prescribed morphine for severe degenerative joint disease of the spine with arachnoid scarring with pain locations in the lower back and along the spine.  In consideration of this evidence, which is not redundant of the evidence already of record, the law requires that the Board return the appeal to the RO/AMC for initial consideration.  38 C.F.R. § 20.1304(c) (2015).  Upon remand, this new evidence, as well as all additional evidence submitted since the Board's February 2013 decision, should be considered when readjudicating the Veteran's increased ratings claims.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims file February and March 1972 service treatment records and report of a 1975 VA examination conducted at the VA hospital located in Bronx, New York.

Appropriate efforts must be made to obtain all available service treatment records and VA treatment records.  All attempts to procure records should be documented in the file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Associate all outstanding VA medical records with the claims file, with particular attention to the Southern Arizona VA Health Care System records from March 2015 to present.

3.  Readjudicate the Veteran's claims for service connection for left leg and thigh varicose veins and/or phlebitis, and increased ratings for postoperative lumbar intervertebral disc syndrome and thoracic spine disorder.  For the increased ratings claims in particular, readjudicate with consideration of the additional evidence associated with the claims folder since the issuance of the Board's February 2013 decision.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

